


TABLE OF CONTENTS
Page




HOU:0050320/00182:1602153v3


HOU:0050320/00182:1602153v3
CREDIT AGREEMENT


dated as of June 25, 2012


among


ORION MARINE GROUP, INC.,


The Lenders From Time to Time Party Hereto


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent




WELLS FARGO SECURITIES, LLC.,
as Sole Lead Arranger and Bookrunner


iii
HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






ARTICLE I Definitions    1
SECTION 1.01. Defined Terms    1
SECTION 1.02. Classification of Loans and Borrowings    21
SECTION 1.03. Terms Generally    21
SECTION 1.04. Accounting Terms; GAAP    21
ARTICLE II The Credits    22
SECTION 2.01. Commitments    22
SECTION 2.02. Loans and Borrowings.    22
SECTION 2.03. Requests for Borrowings    23
SECTION 2.04. Letters of Credit.    24
SECTION 2.05. Funding of Borrowings.    28
SECTION 2.06. Interest Elections.    28
SECTION 2.07. Termination, Reduction and Increase of Commitments.    30
SECTION 2.08. Repayment of Loans; Evidence of Debt.    31
SECTION 2.09. Amortization of Term Loans.    31
SECTION 2.10. Prepayment of Loans.    32
SECTION 2.11. Fees.    33
SECTION 2.12. Interest.    34
SECTION 2.13. Alternate Rate of Interest    35
SECTION 2.14. Increased Costs.    35
SECTION 2.15. Break Funding Payments    36
SECTION 2.16. Taxes.    37
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.    37
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.    40
SECTION 2.19. Swingline Loans.    40
SECTION 2.20. Defaulting Lender    42
ARTICLE III Representations and Warranties    43
SECTION 3.01. Organization; Powers    43
SECTION 3.02. Authorization; Enforceability    44
SECTION 3.03. Governmental Approvals; No Conflicts    44
SECTION 3.04. Financial Condition    44
SECTION 3.05. Properties.    44
SECTION 3.06. Litigation and Environmental Matters.    45
SECTION 3.07. Compliance with Laws and Agreements    45
SECTION 3.08. Investment Company Status    45
SECTION 3.09. Taxes    45
SECTION 3.10. ERISA    46
SECTION 3.11. Disclosure    46
SECTION 3.12. Subsidiaries    46
SECTION 3.13. Insurance    46
SECTION 3.14. Labor Matters    46
SECTION 3.15. Solvency    47
SECTION 3.16. Material Property Subject to Security Documents    47
SECTION 3.17. Foreign Subsidiaries    47
ARTICLE IV Conditions    47
SECTION 4.01. Effective Date    47
SECTION 4.02. Each Credit Event    49




--------------------------------------------------------------------------------




ARTICLE V Affirmative Covenants    49
SECTION 5.01. Financial Statements and Other Information    50
SECTION 5.02. Notices of Material Events    51
SECTION 5.03. Information Regarding Borrower.    51
SECTION 5.04. Existence; Conduct of Business    52
SECTION 5.05. Payment of Obligations    52
SECTION 5.06. Maintenance of Properties    53
SECTION 5.07. Insurance    53
SECTION 5.08. Casualty and Condemnation    53
SECTION 5.09. Books and Records; Inspection and Audit Rights.    53
SECTION 5.10. Compliance with Laws    54
SECTION 5.11. Use of Proceeds and Letters of Credit    54
SECTION 5.12. Further Assurances    54
SECTION 5.13. Tangible Net Worth    54
ARTICLE VI Negative Covenants    54
SECTION 6.01. Indebtedness; Certain Equity Securities.    54
SECTION 6.02. Liens    55
SECTION 6.03. Fundamental Changes.    56
SECTION 6.04. Investments, Loans, Advances and Guarantees    56
SECTION 6.05. Asset Sales    57
SECTION 6.06. Sale and Leaseback Transactions    57
SECTION 6.07. Swap Agreements    58
SECTION 6.08. Restricted Payments    58
SECTION 6.09. Transactions with Affiliates    58
SECTION 6.10. Restrictive Agreements    58
SECTION 6.11. Amendment of Material Documents    58
SECTION 6.12. Additional Subsidiaries    58
SECTION 6.13. Property of Foreign Subsidiaries    59
SECTION 6.14. Acquisitions    59
SECTION 6.15. Profitability Covenant    60
ARTICLE VII Events of Default    60
ARTICLE VIII The Administrative Agent    62
ARTICLE IX Miscellaneous    64
SECTION 9.01. Notices.    64
SECTION 9.02. Waivers; Amendments.    65
SECTION 9.03. Expenses; Indemnity; Damage Waiver.    66
SECTION 9.04. Successors and Assigns.    67
SECTION 9.05. Survival    71
SECTION 9.06. Counterparts; Integration; Effectiveness    71
SECTION 9.07. Severability    71
SECTION 9.08. Right of Setoff    71
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.    72
SECTION 9.10. WAIVER OF JURY TRIAL    72
SECTION 9.11. Headings    73
SECTION 9.12. Interest Rate Limitation    73
SECTION 9.13. USA Patriot Act    73
SECTION 9.14. Amendment and Restatement    74








--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS:


Exhibit A -- Assignment and Assumption
Exhibit B -- Compliance Certificate
Exhibit C-1 -- Revolving Note
Exhibit C-2 -- Term Note
Exhibit C-3 -- Swingline Note
Exhibit D - Borrowing Base Certificate


Schedule 1.01 - Existing Letters of Credit
Schedule 2.01 -- Commitments
Schedule 3.12 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments










73
HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






CREDIT AGREEMENT


CREDIT AGREEMENT (as amended, modified, restated, supplemented and in effect
from time to time, herein called this “Agreement”) dated as of June 25, 2012
(the “Effective Date”), among ORION MARINE GROUP, INC., a Delaware corporation,
the LENDERS party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION,
Administrative Agent for the Lenders.
ARTICLE I



ARTICLE IIDefinitions
The parties hereto agree as follows:
SECTION .Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounts” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
“Acquired EBITDA” means, with respect to any Acquisition permitted under this
Agreement, an adjustment to EBITDA which gives pro forma effect to such
Acquisition assuming that such transaction had occurred on the first day of any
applicable period for which EBITDA is to be calculated. Determination of
Acquired EBITDA shall be subject to approval by the Administrative Agent.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any Person, or division thereof, whether through the purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
“Additional Collateral” shall have the meaning ascribed to such term in Section
5.03(b) hereof.
“Additional Collateral Event” shall have the meaning ascribed to such term in
Section 5.03(b) hereof.
“Adjusted Cash Balance” means, at any time, (a) all cash of Borrower and its
Subsidiaries as of such time, but excluding cash which is subject to a Lien
(including Liens created in connection with cash secured letters of credit)
minus (b) $5,000,000.
“Adjusted LIBOR” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR for such Interest Period multiplied
by (b) the Statutory Reserve Rate.
“Adjusted One Month LIBOR” means, with respect to an ABR Borrowing for any day,
the sum of (i) 1.00% per annum plus (ii) the quotient of (a) the interest rate
determined by the Administrative Agent by reference to the Page to be the rate
at approximately 11:00 a.m. London time, on such date or, if such date is not a
Business Day, on the immediately preceding Business Day for dollar deposits with
a maturity equal




--------------------------------------------------------------------------------




to one (1) month, multiplied by (b) the Statutory Reserve Rate (expressed as a
decimal) applicable to dollar deposits in the London interbank market with a
maturity equal to one (1) month.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, and its successors
in that capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate for that day in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted
One Month LIBOR. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR for
that day shall be effective from and including the effective date of such change
in the Prime Rate, the Federal Funds Effective Rate or Adjusted One Month LIBOR,
respectively.
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender's
Revolving Commitment; provided that in the case of Section 2.20 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender's
Revolving Commitment) represented by such Lender's Revolving Commitment. If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments and to any Lender's status as a
Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Leverage Ratio as of the most recent determination date; but until
September 30, 2012, Category 1 shall be applicable:
Leverage Ratio
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Category 1:
greater than or equal to 2.00 to 1.00
1.50
2.50
0.50
Category 2:
greater than or equal to 1.00 to 1.00 but less than 2.00 to 1.00
1.25
2.25
0.375
Category 3:
greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
1.00
2.00
0.375
Category 4:
less than 0.50 to 1.00
0.75
1.75
0.25



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter




--------------------------------------------------------------------------------




of the Borrower's fiscal year based upon the Borrower's consolidated financial
statements delivered pursuant to Sections 5.01(a) or (b) and (ii) each change in
the Applicable Rate resulting from a change in the Leverage Ratio shall be
effective during the period commencing on and including the date of delivery to
the Administrative Agent of such consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; but the Leverage Ratio shall be deemed to be in Category 1
at any time that an Event of Default has occurred which is continuing or at the
request of the Required Lenders if the Borrower fails to timely deliver the
consolidated financial statements required to be delivered by it pursuant to
Sections 5.01(a) or (b), during the period from the deadline for delivery
thereof until such consolidated financial statements are received.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America and any successor entity performing similar functions.
“Bond Obligations” means obligations and indebtedness of Borrower and its
Subsidiaries arising in connection with (a) bid or payment and performance bonds
or (b) insurance policies or other instruments insuring the performance by
Borrower and its Subsidiaries of obligations under contracts to which such
Persons are parties.
“Bonded Receivables” means accounts receivable of Borrower and its Subsidiaries
which arise from contracts in connection with which Borrower or such Subsidiary
has obtained a bond or insurance policy insuring performance of such contract.
“Borrower” means ORION MARINE GROUP, INC., a Delaware corporation.
“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) a Swingline Loan.




--------------------------------------------------------------------------------




“Borrowing Base” means, at any particular time, an amount equal to the sum of
(a) eighty percent (80%) of Eligible Accounts plus (b) ninety percent (90%) of
Adjusted Cash Balances.
“Borrowing Base Certificate” means a certificate, duly executed by an
appropriate officer or other responsible party acceptable to Administrative
Agent on behalf of Borrower, appropriately completed and in substantially the
form of Exhibit E hereto. Each Borrowing Base Certificate shall be effective
only as accepted by Administrative Agent (and with such revisions, if any, as
Administrative Agent may require as a condition to such acceptance).
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of Borrower for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period, but excluding Acquisitions and
expenditures for the restoration, repair or replacement of any fixed or capital
asset which was destroyed or damaged, in whole or in part, to the extent
financed by the proceeds of an insurance policy maintained by such Person.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Texas (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of Texas) laws permits the higher interest rate, stated as a
rate per annum. On each day, if any, that the Texas Finance Code establishes the
Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in the
Texas Finance Code) for that day. Administrative Agent may from time to time, as
to current and future balances, implement any other ceiling under the Texas
Finance Code by notice to the Borrower, if and to the extent permitted by the
Texas Finance Code. Without notice to the Borrower or any other Person, the
Ceiling Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
“Change in Control” means a change resulting when any Unrelated Person or any
Unrelated Persons acting together which would constitute a Group together with
any Affiliates or Related Persons thereof (in each case also constituting
Unrelated Persons) shall at any time either (i) Beneficially Own more than 40%
of the aggregate voting power of all classes of Voting Stock of Borrower or (ii)
succeed in having sufficient of its or their nominees elected to the Board of
Directors of Borrower such that such nominees, when added to any existing
directors remaining on the Board of Directors of Borrower after such election
who are Affiliates or Related Persons of such Person or Group, shall constitute
a majority of the Board of Directors of Borrower. As used herein (a)
“Beneficially Own” means “beneficially own” as defined in Rule 13d-3 of the
Securities




--------------------------------------------------------------------------------




Exchange Act of 1934, as amended, or any successor provision thereto; provided,
however, that, for purposes of this definition, a Person shall not be deemed to
Beneficially Own securities tendered pursuant to a tender or exchange offer made
by or on behalf of such Person or any of such Person's Affiliates until such
tendered securities are accepted for purchase or exchange; (b) “Group” means a
“group” for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended; (c) “Unrelated Person” means at any time any Person other than Borrower
or any Subsidiary of Borrower and other than any trust for any employee benefit
plan of Borrower or any Subsidiary of Borrower; (d) “Related Person” of any
Person shall mean any other Person owning (1) 12-1/2% or more of the outstanding
common stock of such Person or (2) 12-1/2% or more of the Voting Stock of such
Person; and (e) “Voting Stock” of any Person shall mean capital stock of such
Person which ordinarily has voting power for the election of directors (or
persons performing similar functions) of such Person, whether at all times or
only so long as no senior class of securities has such voting power by reason of
any contingency.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender's or the Issuing Bank's holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof and (y) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not have the force of law), in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
or Swingline Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or Term Loan Commitment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document. The Collateral shall not include any Excluded Assets.
“Commitment” means a Revolving Commitment or the Term Loan Commitment, or any
combination thereof (as the context requires).
“Contribution Agreement” means that certain Contribution Agreement dated
concurrently herewith by and among Borrower and the current Domestic
Subsidiaries of Borrower, as the same may be amended, modified, supplemented and
restated--and joined in pursuant to a joinder agreement--from time to time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.




--------------------------------------------------------------------------------




“Debt Service” means the sum of (i) Interest Expense and (ii) scheduled
principal payments on Indebtedness for the applicable period, determined in each
case on a consolidated basis for Borrower and its Subsidiaries.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender's good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender's good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of Borrower that is not a
Foreign Subsidiary.
“EBITDA” means, without duplication, for any period the consolidated net
earnings (excluding any extraordinary gains or losses) of the Borrower and its
Subsidiaries plus, to the extent deducted in calculating consolidated net
income, depreciation, amortization, other non-cash items, Interest Expense,
federal and state income tax expense, management fees plus Acquired EBITDA and
minus, to the extent added in calculating consolidated net income, any non-cash
items.
“Eligible Accounts” means the aggregate of all accounts receivable of Loan
Parties that satisfy the following conditions: (a) are due and payable within
(i) sixty (60) days if the account debtor is an Investment Grade Person and (ii)
forty-five (45) days if the account debtor is not an Investment Grade Person;
(b) have been outstanding less than (i) one hundred twenty (120) days past the
original date of invoice if the account debtor is an Investment Grade Person,
and (ii) ninety (90) days past the original date of invoice if the account
debtor is not an Investment Grade Person; (c) have arisen in the ordinary course
of business from services performed by a Loan Party to or for the account debtor
or the sale by a Loan Party of goods in which such Loan Party had sole ownership
where such goods have been shipped or delivered to the account debtor; (d)
represent complete bona fide transactions which require no further act under any
circumstances on the part of any Loan Party to make such accounts receivable
payable by the account debtor; (e) the goods the sale of which gave rise to such
accounts receivable were shipped or delivered to the account debtor on an
absolute sale basis and not on consignment, a sale or return basis, a guaranteed
sale basis, a bill and hold basis, or on the basis of any similar understanding;
(f) do not constitute pre-billings or other unearned income; (g) do not
constitute Bonded Receivables; (h) the goods the sale of which gave rise to such
accounts receivable were not, at the time of sale thereof, subject to any Lien,
except the security interest in favor of Agent created




--------------------------------------------------------------------------------




by the Loan Documents and Permitted Encumbrances; (1) are not subject to any
provisions prohibiting assignment or requiring notice of or consent to such
assignment, to the extent notice is not given or consent is not obtained; (j)
are subject to a perfected, first priority security interest in favor of Agent
and are not subject to any other Lien other than Permitted Encumbrances; (k) are
not the subject of a right of setoff, counterclaim, defense, allowance, dispute,
or adjustment affirmatively asserted by the account debtor, the existence of
which the Borrower has actual knowledge (but only with respect to the amount
subject to dispute or adjustment and excluding normal discounts for prompt
payment), and the goods of sale which gave rise to such accounts receivable have
not been returned, rejected, repossessed, lost, or damaged; (I) the account
debtor is not insolvent or the subject of any bankruptcy or insolvency
proceeding and has not made an assignment for the benefit of creditors,
suspended normal business operations, dissolved, liquidated, terminated its
existence, ceased to pay its debts as they become due, or suffered a receiver or
trustee to be appointed for any of its assets or affairs; (m) are not evidenced
by chattel paper or any instrument of any kind; (n) are owed by a Person or
Persons that are citizens of or organized under the laws of the United States or
any State and are not owed by any Person organized under the laws of a
jurisdiction located outside of the United States of America (“Foreign
Persons”), provided, that accounts receivable owed by Foreign Persons may
constitute Eligible Accounts if (i) payment of such accounts receivable is
insured by a foreign risk insurance policy acceptable to Required Lenders and
the proceeds of such policy have been assigned to Agent by an instrument
satisfactory to Required Lenders, (ii) payment of such accounts receivable is
covered by a letter of credit in form and substance satisfactory to Required
Lenders, issued by a financial institution satisfactory to Required Lenders, and
the proceeds of such letter of credit have been assigned to Agent by an
instrument satisfactory to Required Lenders, or (iii) Required Lenders
specifically approve such accounts receivable as Eligible Accounts; (o) if any
accounts receivable are owed by the United States of America or any department,
agency, or instrumentality thereof, the Federal Assignment of Claims Act shall
have been complied with; (p) are not owed by an Affiliate of any Loan Party; and
(q) do not include any amount which constitutes retainage. No account receivable
owed by an account debtor to any Loan Party shall be included as an Eligible
Account if more than twenty percent (20%) of the balances then outstanding on
accounts receivable owed by such account debtor and its Affiliates to Loan
Parties have remained unpaid for more than eighty-nine (89) days from the dates
of their original invoices. The amount of any Eligible Accounts owed by an
account debtor to any Loan Party shall be reduced by the amount of all “contra
accounts” and other obligations owed by any Loan Party to such account debtor.
In the event that at any time the accounts receivable from any account debtor
and its Affiliates to Loan Parties exceed thirty-five percent (35%) of the
accounts receivable of Loan Parties, the accounts receivable from such account
debtor and its Affiliates shall not constitute Eligible Accounts to the extent
to which such accounts receivable exceed thirty-five percent (35%) of the
accounts receivable of Loan Parties.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any other Loan Party directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.




--------------------------------------------------------------------------------




“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, or any warrants, options
or other rights to acquire such interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to make the “minimum required contribution” (as
defined in Section 430 of the Code or Section 303 of ERISA), or of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any other Loan Party or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any other Loan Party or any of their ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any other
Loan Party or any of their ERISA Affiliates of any notice, evidencing the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA and that is likely to result in the imposition of Withdrawal
Liability upon Borrower or any other Loan Party.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Assets” means (i) all leasehold estates with respect to office space
used by Borrower or any of its Subsidiaries, (ii) motor vehicles and other
property which is subject to certificates of title having an aggregate book
value of not greater than $2,000,000, (iii) the outstanding Equity Interests in
each Foreign Subsidiary which is owned directly by Borrower or any of its
Domestic Subsidiaries in excess of 66% of issued and outstanding Equity
Interests of such Foreign Subsidiary (or such greater percentage that would not
reasonably be expected to result in adverse tax consequences), (iv) any property
owned by any Foreign Subsidiary (unless a Lien on such property securing the
Obligations would not reasonably be expected to result in adverse tax
consequences), (v) any real estate owned by Borrower or any of any of its
Subsidiaries as of the date hereof other than any such real estate located in
the State of Texas, and (vi) any item of general intangibles that is now or
hereafter held by Borrower or any of its Subsidiaries but only to the extent
that such item of general intangibles (or any agreement evidencing such item of
general intangibles) contains a term, provision or other contractual obligation
or is subject to a rule of law, statute or regulation that restricts, prohibits,
or requires a consent (that has not been obtained) of a Person (other than
Borrower or any of its




--------------------------------------------------------------------------------




Subsidiaries) to, the grant, creation, attachment or perfection of the security
interest granted in the Security Documents, and any such restriction,
prohibition and/or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law (including,
without limitation, pursuant to Sections 9.406, 9.407, 9.408 or 9.409 of the
UCC, and any successor provision thereto).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).
"Existing Letters of Credit" means the letters of credit listed on Schedule 1.01
attached hereto.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or Director of Accounting of the Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiaries” means Subsidiaries of Borrower which are organized under
the laws of a jurisdiction other than the United States of America, any State of
the United States or any political subdivision thereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).




--------------------------------------------------------------------------------




“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means each Domestic Subsidiary of the Borrower now or hereafter
existing (and such Foreign Subsidiaries in respect of which the execution of a
Guaranty would not reasonably be expected to result in adverse tax
consequences).
“Guaranty” means that certain Guaranty dated as of June 29, 2010 executed by
Guarantors in favor of the Administrative Agent and any and all other guaranties
now or hereafter executed in favor of the Administrative Agent relating to the
Obligations hereunder and the other Loan Documents, as any of them may from time
to time be amended, modified, restated or supplemented.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current Accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or a Term Loan Borrowing in accordance with
Section 2.06.
“Interest Expense” means, for any period, total interest expense accruing on
Indebtedness of the




--------------------------------------------------------------------------------




Borrower and its Subsidiaries, on a consolidated basis, during such period
(including interest expense attributable to Capital Lease Obligations and
amounts attributable to interest incurred under Swap Agreements), determined in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Inventory” shall have the meaning assigned to it in the Uniform Commercial Code
enacted in the State of Texas in force on the Effective Date.
“Investment Grade Person” means a Person organized under the laws of the United
States of America or a state thereof who has (a) a rating from S&P of (i) A-1 or
better for its commercial paper or (ii) BBB or better for its long term debt, or
(b) a rating from Moody's of (i) P-1 or better for its commercial paper or (ii)
Baa or better for its long term debt
“Issuing Bank” means Wells Fargo Bank, National Association, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.04(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term




--------------------------------------------------------------------------------




“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
The Existing Letters of Credit shall constitute “Letters of Credit” hereunder
and under the other Loan Documents.
“Leverage Ratio” means, as of any day, the ratio of (a) Indebtedness as of such
date to (b) EBITDA for the 12 months then ended, determined in each case on a
consolidated basis for Borrower and its Subsidiaries.
“LIBOR” means, for each Interest Period, the interest rate determined by the
Administrative Agent by reference to Reuters Screen LIBOR01, formerly known as
Page 3750 of the Moneyline Telerate Service (together with any successor or
substitute, the "Service") or any successor or substitute page of the Service
providing rate quotations comparable to those currently provided on such page of
the Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market (the "Page"), to be the rate at approximately
11:00 a.m. London time, two Business Days prior to the commencement of the
Interest Period for dollar deposits with a maturity equal to such Interest
Period. If no LIBOR is available to the Administrative Agent, the applicable
LIBOR for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which the Administrative Agent offers
to place U.S. dollar deposits having a maturity equal to such Interest Period
with first-class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period. Each determination by the Administrative Agent of the LIBOR shall be
conclusive and binding, absent manifest error, and may be computed using any
reasonable averaging and attribution method.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Security Documents, the Notice of Entire Agreement, the Contribution
Agreement, any subordination agreement relating to Subordinated Debt, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations under this Agreement and the other Loan
Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing. The term “Loan Document” as used herein
shall not include any Swap Agreement or agreements governing Banking Services
(but the obligations now or hereafter owing to any Lender or any Affiliate of a
Lender under a Swap Agreement or agreements governing Banking Services shall
nevertheless be secured by all Collateral).
“Loan Parties” means the Borrower and each of its Subsidiaries and shall also
include each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Maintenance Capital Expenditures” means, for Borrower and its Subsidiaries, all
Capital Expenditures related to extending the life of, or maintaining the
working condition of, existing assets. Maintenance Capital Expenditures does not
include capital spending for new assets (so-called “growth capital
expenditures”).




--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and any other Loan Party in an aggregate principal amount
exceeding $500,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Swap Agreement were
terminated at such time.
“Moody's” means Moody's Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.
“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by Borrower and its Subsidiaries, and includes each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant hereto. The Mortgaged Property shall not include
any Excluded Assets.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Notes” shall have the meaning assigned to such term in Section 2.02(a) hereof.
“Notice of Entire Agreement” means a notice of entire agreement executed by
Borrower, each other Loan Party and the Administrative Agent, as the same may
from time to time be amended, modified, supplemented or restated.
“Obligations” means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder,
plus (ii) the aggregate amount of the LC Exposure, plus (iii) all other
liabilities, obligations and indebtedness under any Loan Document of Borrower or
any other Loan Party, plus (iv) any obligations of Borrower (whether now
existing or hereafter arising) under any Swap Agreement entered into with any
Lender (or an Affiliate of any Lender) or agreements governing Banking Services
entered into with any Lender (or an Affiliate of any Lender).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Page” shall have the meaning ascribed to such term in the definition of
“LIBOR”.
“Participant” has the meaning set forth in Section 9.04.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.




--------------------------------------------------------------------------------




“Permitted Encumbrances” means:
(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 5.05;
(b)carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
(c)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or other Loan Party;
(g)deposits with banks that are subject to the terms of any escrow agreement,
established in accordance with the arms length negotiation of an Acquisition;
and
(h)with respect to the Vessels, Liens (i) for crew's wages (1) for fifteen (15)
days after the termination of a voyage, or (2) which shall then be contested in
good faith by appropriate action promptly initiated and diligently conducted, if
such reserve as shall be required by GAAP shall have been made therefor, (ii)
for general average (1) which are unclaimed, (2) for fifteen (15) days after
having been claimed, (3) which are covered by insurance, or (4) which shall then
be contested in good faith by appropriate action promptly initiated and
diligently conducted, if such reserve as shall be required by GAAP shall have
been made therefor, (iii) for salvage, whether voluntary or contract, (1) which
are unclaimed, (2) for fifteen (15) days after having been claimed, (3) which
are covered by insurance, or (4) which shall then be contested in good faith by
appropriate action promptly initiated and diligently conducted, if such reserve
as shall be required by GAAP shall have been made therefor, (iv) otherwise
incident to the then current operations of the Vessels, for the wages of a
stevedore when employed directly by Borrower, or the operator, master or agent
of any Vessel, (v) covered by insurance and any deductible applicable thereto,
and (vi) for repairs or with respect to any changes made in any Vessel (1) which
are unclaimed, (2) for fifteen (15) days after having been claimed, (3) which
are covered by insurance, or (4) which shall then be contested in good faith by
appropriate action promptly initiated and diligently conducted, if such reserve
as shall be required by GAAP shall have been made therefor.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:
(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(j)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;
(k)investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws




--------------------------------------------------------------------------------




of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(l)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(m)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio assets of at
least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any other Loan
Party or any of their ERISA Affiliates is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Prime Rate” means, on any day, the prime rate of Wells Fargo Bank, National
Association in effect for that day at the principal offices of Wells Fargo Bank,
National Association in Houston, Texas. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate or a favored rate, and
Administrative Agent and each Lender disclaims any statement, representation or
warranty to the contrary. Administrative Agent, any Lender or Wells Fargo Bank,
National Association may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Required Lenders” means at least two Lenders collectively having Revolving
Exposures, Term Loans and unused Commitments representing at least 66-2/3% of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at such time.
“Restricted Payment” means (i) any payment or prepayment of any Subordinated
Debt or (ii) any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests in the Borrower or other
Loan Party, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower or other Loan Party or any option, warrant or other
right to acquire any such Equity Interests in the Borrower or other Loan Party.
The term “Restricted Payments” as used herein shall include management fees paid
to any Person owning any Equity Interests in and to Borrower or any other Loan
Party.
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender's Revolving Exposure
hereunder, as such commitment may be (a) reduced or increased from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to




--------------------------------------------------------------------------------




Section 9.04. The initial amount of each Lender's Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders' Commitments is $35,000,000.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.
“Revolving Maturity Date” means June 30, 2013.
“S&P” means Standard & Poor's Ratings Group.
“Security Agreements” means, collectively, (i) the Security Agreements dated as
June 29, 2010 executed between Borrower and each of its Domestic Subsidiaries
(and such Foreign Subsidiaries as are Guarantors), respectively, and
Administrative Agent and (ii) any and all security agreements hereafter executed
in favor of Administrative Agent and securing all or any part of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.
“Security Documents” means, collectively, the Vessel Mortgages, the Mortgages,
the Security Agreements and any and all other agreements, deeds of trust,
mortgages, chattel mortgages, security agreements, pledges, guaranties,
assignments of production or proceeds of production, assignments of income,
assignments of contract rights, assignments of partnership interest, assignments
of royalty interests, assignments of performance, completion or surety bonds,
standby agreements, subordination agreements, undertakings and other instruments
and financing statements now or hereafter executed and delivered as security for
the Obligations, as any of them may from time to time be amended, modified,
restated or supplemented.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency fundings and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subordinated Debt” means all Indebtedness of a Person which has been
subordinated on terms and conditions satisfactory to the Required Lenders, in
their sole discretion, to all of the Obligations, whether now existing or
hereafter incurred. Indebtedness shall not be considered as “Subordinated Debt”
unless and until the Administrative Agent shall have received copies of the
documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in form and substance satisfactory to the Required
Lenders, duly executed by the holder or holders of such Indebtedness and
evidencing the terms and conditions of the required subordination.




--------------------------------------------------------------------------------




“Subordinated Debt Documents” means any indenture or note under which any
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing any Subordinated Debt or providing for any
Guarantee or other right in respect thereof.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time. The initial maximum amount of Swingline Exposure is $5,000,000.
“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.19.
“Tangible Net Worth” means, at any particular time, all amounts which, in
conformity with GAAP, would be included as stockholders' capital, less goodwill
and all other intangible assets, on a consolidated balance sheet of Borrower and
its Subsidiaries. Tangible Net Worth shall be calculated on a consolidated basis
for Borrower and its Subsidiaries.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender's Term Loan Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Loan Commitment, as applicable. The initial
aggregate amount of the Lenders' Term Loan Commitments is $10,900,000.
“Term Loan Lender” means a Lender with a Term Loan Commitment or an outstanding
Term Loan.




--------------------------------------------------------------------------------




“Term Loan Maturity Date” means June 30, 2013.
“Term Loans” means Loans made pursuant to clause (a) of Section 2.01.
“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder and (b) the execution, delivery and performance by each Loan Party of
each other document and instrument required to satisfy the conditions precedent
to the initial Loan hereunder, including without limitation all applicable
Subordinated Debt Documents and all documents and instruments relating to any
required equity contribution.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas.
“Vessel” means any barge, tug or other vessel upon which a Lien may be
established under Title 46 USC 313.
“Vessel Mortgage” means a first preferred fleet or ship mortgage or other
security document granting a Lien on any Vessel or group of Vessels to secure
the Obligations. Each Vessel Mortgage shall be satisfactory in form and
substance to the Administrative Agent.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION .Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION .Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, Accounts and contract rights.
SECTION .Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to




--------------------------------------------------------------------------------




time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
ARTICLE III

ARTICLE IVThe Credits
SECTION .Commitments. Subject to the terms and conditions set forth herein, each
Lender agrees (a) to make a Term Loan to the Borrower on the Effective Date in a
principal amount not exceeding its Term Loan Commitment, and (b) to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in (i)
such Lender's Revolving Exposure exceeding such Lender's Revolving Commitment or
(ii) the aggregate of all Lenders' Revolving Exposure exceeding the lesser of
(x) the aggregate of all Lenders' Revolving Commitments or (y) the then current
Borrowing Base. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.
SECTION .Loans and Borrowings.
(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required. The Loans made by each
Lender shall be evidenced by a single Note of Borrower (each, together with all
renewals, extensions, modifications and replacements thereof and substitutions
therefor, a “Note,” collectively, the “Notes”) in substantially the forms of
Exhibit C-1 (Revolving Loans), Exhibit C-2 (Term Loans) and Exhibit C-3
(Swingline Loans) respectively, payable to the order of such Lender in a
principal amount equal to the applicable Commitment of such Lender with respect
to Revolving Loans and Term Loans, and in the principal amount of $5,000,000
with respect to Swingline Loans and otherwise duly completed. Each Lender is
hereby authorized by Borrower to endorse on the schedule (or a continuation
thereof) that may be attached to each Note of such Lender, to the extent
applicable, the date, amount, type of and the applicable period of interest for
each Loan made by such Lender to Borrower hereunder, and the amount of each
payment or prepayment of principal of such Loan received by such Lender,
provided, that any failure by such Lender to make any such endorsement shall not
affect the obligations of Borrower under such Note or hereunder in respect of
such Loan.
(b)Subject to Section 2.13, each Revolving Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000. Borrowings of more than one Type and Class
may be outstanding




--------------------------------------------------------------------------------




at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Loan Maturity Date, as applicable.
SECTION .Requests for Borrowings. To request a Revolving Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time,
three Business Days before the date of the proposed Borrowing and (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., Houston, Texas time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)the aggregate amount of such Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
SECTION .Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least five Business Days in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank's standard




--------------------------------------------------------------------------------




form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $20,000,000
and (ii) the total Revolving Exposures shall not exceed the lesser of (x) the
total Revolving Commitments or (y) the then current Borrowing Base.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender's
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender's
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., Houston, Texas time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., Houston, Texas time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Houston, Texas time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
Houston, Texas time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with this Agreement that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower's obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender's Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to




--------------------------------------------------------------------------------




reimburse such LC Disbursement.
(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor




--------------------------------------------------------------------------------




Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, at least two Revolving Lenders with LC Exposure
representing greater than 66-2/3% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clauses (g) or (h) of
Article VII. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.10(b). Each such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of at least two
Revolving Lenders with LC Exposure representing greater than 66-2/3% of the
total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Default shall have occurred and be continuing.
SECTION .Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Houston, Texas time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.19. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in Houston, Texas and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed




--------------------------------------------------------------------------------




date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.
SECTION .Interest Elections.
(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.




--------------------------------------------------------------------------------




Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
(f)A Borrowing of any Class may not be converted to or continued as a Eurodollar
Borrowing if after giving effect thereto the sum of the aggregate principal
amount of outstanding Eurodollar Borrowings of such Class with Interest Periods
ending on or prior to such scheduled repayment date plus the aggregate principal
amount of outstanding ABR Borrowings of such Class would be less than the
aggregate principal amount of Loans of such Class required to be repaid on such
scheduled repayment date.
SECTION .Termination, Reduction and Increase of Commitments.
(a)Unless previously terminated, (i) the Term Loan Commitments shall terminate
at 5:00 p.m., Houston, Texas time, on the Effective Date and (ii) the Revolving
Commitments shall terminate on the Revolving Maturity Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Exposures would exceed
the lesser of (x) the total Revolving Commitments or (y) the then current
Borrowing Base.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section, at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
(d)    At any time prior to the expiration of the Revolving Availability Period,
and so long as no Default or Event of Default shall have occurred which is
continuing, the Borrower may elect to increase the aggregate of the Revolving
Commitments to an amount not exceeding $60,000,000 minus any reductions in the
Revolving Commitments pursuant to Section 2.07(b) hereof, provided that (i) the
Borrower shall give at least fifteen (15) Business Days' prior written notice of
such increase to the Administrative Agent and each existing Lender, (ii) each
existing Lender shall have the right (but not the obligation) to subscribe to
its pro rata share of the proposed increase in the Revolving Commitments by
giving written notice of such election to the Borrower and the Administrative
Agent within ten (10) Business Days after receipt of a notice from the Borrower
as above described and only if an existing Lender does not exercise such
election may the Borrower elect to add a new Lender, (iii) no Lender shall be
required to increase its Revolving Commitment unless it shall have expressly
agreed to such increase in writing (but otherwise, no notice to or consent by
any Lender shall be required, notwithstanding anything to the contrary set forth
in Section 9.02 hereof), (iv) the addition of new Lenders shall be subject to
the terms and provisions of Section 9.04 hereof as if such new Lenders were
acquiring an interest in the Loans by assignment from an existing Lender (to the
extent applicable, i.e. required approvals, minimum amounts and the like), (v)
the Borrower shall execute and deliver such additional or replacement Notes and
such other documentation (including evidence of proper authorization) as may be
reasonably requested by the Administrative Agent, any new Lender or any Lender
which is increasing its Revolving Commitment, (vi) no Lender shall have any
right to decrease its Revolving




--------------------------------------------------------------------------------




Commitment as a result of such increase of the aggregate amount of the Revolving
Commitments, (vii) the Administrative Agent shall have no obligation to arrange,
find or locate any Lender or new bank or financial institution to participate in
any unsubscribed portion of such increase in the aggregate committed amount of
the Revolving Commitments, and (viii) such option to increase the Revolving
Commitments may only be exercised once. The Borrower shall be required to pay
(or to reimburse each applicable Lender for) any breakage costs incurred by any
Lender in connection with the need to reallocate existing Loans among the
Lenders following any increase in the Revolving Commitments pursuant to this
provision. Except as may otherwise be agreed by the Borrower and any applicable
Lender, the Borrower shall not be required to pay any upfront or other fees or
expenses to any existing Lenders, new Lenders or the Administrative Agent with
respect to any such increase in Revolving Commitments.
SECTION .Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date and (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.09 and (iii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d)The entries made in the accounts maintained pursuant to paragraphs (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
SECTION .Amortization of Term Loans.
(a)On September 30, 2012 and on each December 31, March 31, June 30 and
September 30 thereafter, the Borrower shall repay Term Loan Borrowings in the
aggregate principal amount of $389,285.71.
(b)To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date.
(c)Each repayment of a Borrowing shall be applied ratably to the Loans included
in the repaid Borrowing. Repayments of Term Loan Borrowings shall be accompanied
by accrued interest on the amount repaid.
SECTION .Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to the requirements of this Section.
Each prepayment of a Term Loan shall be in an amount equal to the lesser of the
entire unpaid principal balance of the Term Loans or an integral multiple of
$100,000. Each prepayment of a Term Loan shall require at least three (3)
Business Days' advance written notice to the Administrative Agent.
(b)In the event and on such occasion that the sum of the Revolving Exposures
exceeds the lesser of (x) the total Revolving Commitments or (y) the then
current Borrowing Base, the Borrower shall prepay




--------------------------------------------------------------------------------




Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.04(j)) in an aggregate amount equal to such excess.
(c)Any prepayment of a Term Loan Borrowing shall be applied to reduce all of the
subsequent scheduled repayments of the Term Loan Borrowings in inverse order of
their maturity.
(d)Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to this
Section.
(e)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., Houston, Texas time,
three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Houston,
Texas time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, Houston, Texas
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07. Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.
(f)All Swap Agreements and agreements governing Banking Services between
Borrower and any Lender (or any Affiliate of a Lender) are independent
agreements governed by the written provisions of said Swap Agreements and said
agreements governing Banking Services, which will remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Obligations, except as otherwise
expressly provided in said Swap Agreements and said agreements governing Banking
Services, and any payoff statement relating to the Obligations shall not apply
to said Swap Agreements or agreements governing Banking Services except as
otherwise expressly provided in such payoff statement.
SECTION .Fees.
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily unused amount of the Revolving Commitment of such Lender during
the period from and including the date hereof to but excluding the date on which
such Revolving Commitment terminates. Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing such commitment fees, a Revolving Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender (but the Commitment of a Lender shall not be deemed
to be used to the extent of the Swingline Exposure of such Lender).
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender's LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding




--------------------------------------------------------------------------------




the later of the date on which such Lender's Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure (provided, however,
that in no event shall such participation fees for any single Letter of Credit
be less than $500) and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank's standard fees with respect to the amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.
SECTION .Interest.
(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the lesser of (i) the Alternate Base Rate plus the Applicable
Rate or (ii) the Ceiling Rate.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (i) the Adjusted LIBOR for the Interest Period in effect for such
Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.
(c)Notwithstanding the foregoing, if any Event of Default has occurred which is
continuing, the entire unpaid principal balance of the Loans shall bear
interest, after as well as before judgment, at a rate per annum equal to the
lesser of (i) the Ceiling Rate or (ii) in the case of principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBOR
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION .Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a




--------------------------------------------------------------------------------




Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBOR for such Interest Period will not adequately and fairly reflect the cost
to such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION .Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR) or the Issuing Bank; or
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or the Issuing Bank's capital or on the capital of such
Lender's or the Issuing Bank's holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
Section shall be delivered to the Borrower, demonstrating in reasonable detail
the calculation of the amounts, and shall be conclusive absent manifest error.
The Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation




--------------------------------------------------------------------------------




pursuant to this Section shall not constitute a waiver of such Lender's or the
Issuing Bank's right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's or the Issuing Bank's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive and if such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of such Change of Law
within 180 days after the adoption, enactment or similar act with respect to
such Change of Law, then the 180-day period referred to above shall be extended
to include the period from the effective date of such Change of Law to the date
of such notice.
SECTION .Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBOR that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, demonstrating in
reasonable detail the calculation of the amounts, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION .Taxes.
(a)Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability




--------------------------------------------------------------------------------




delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, demonstrating in reasonable detail the calculation of the amounts, shall
be conclusive absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
SECTION .Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., Houston, Texas time), on the date when
due, in immediately available funds, without set off, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1525 W WT Harris
Blvd., Charlotte, NC 28262, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements and other Obligations
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements and other
Obligations then due to such parties.
(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans, resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such




--------------------------------------------------------------------------------




participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any other Loan Party or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Lender agrees that it will
not exercise any right of set-off or counterclaim or otherwise obtain payment in
respect of any Obligation owed to it other than principal of and interest
accruing on the Loans and participations in the LC Disbursements and Swingline
Loans, unless all of the outstanding principal of and accrued interest on the
Loans and LC Disbursements have been paid in full. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. If the Borrower has not in fact made such payment when due,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent to satisfy such Lender's obligations
to it under this Agreement until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under this Agreement, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
SECTION .Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all




--------------------------------------------------------------------------------




its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such assignor Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.14 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION .Swingline Loans.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the lesser of (x) the total Revolving Commitments
or (y) the then current Borrowing Base; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan and provided further that the Swingline Lender shall not, without the
consent of the Required Lenders, make any Swingline Loan if any Event of Default
exists of which the Swingline Lender has actual knowledge. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, Houston, Texas time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(e), by
remittance to the Issuing Bank) by 3:00 p.m., Houston, Texas time, on the
requested date of such Swingline Loan.
(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, Houston, Texas time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
The Administrative Agent will give notice thereof to each Revolving Lender by
1:00 p.m., Houston, Texas time on such Business Day, specifying in such notice
such Lender's Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender's Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional, subject to Swingline Lender's compliance with the provisions
of Section 2.19(a) hereof, and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis




--------------------------------------------------------------------------------




mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower in writing of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted by the Administrative Agent to the
Swingline Lender and to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear, such
remittance to be made on the day of receipt if such payment is received by 1:00
p.m., Houston, Texas time and prior to 10:00 a.m. of the following Business Day
if such payment is received after 1:00 p.m., Houston, Texas time. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
(d)Notwithstanding the foregoing procedures for requesting a Swingline Loan, the
Borrower and the Swingline Lender may agree to implement an alternate
arrangement with respect to Swingline Loans pursuant to a direct borrowing
agreement between the Borrower and the Swingline Lender. The Swingline Lender
will give notice to the Administrative Agent of each Swingline Loan made by the
Borrower within one (1) Business Day after making such Swingline Loan.
SECTION .Defaulting Lender. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of any Commitment of such
Defaulting Lender pursuant to this Agreement;
(b)the Commitments and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that in the case of an
amendment, waiver or other modification requiring the consent of all Lenders or
of each Lender affected thereby, the Defaulting Lender's consent shall be only
be required with respect to (i) a proposed increase or extension of such
Defaulting Lender's Commitments and (ii) a proposed reduction or excuse, or a
proposed postponement of the scheduled date of payment, of the principal amount
of, or interest or fees payable on, any Loans or LC Disbursements as to any such
Defaulting Lender;
(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders' Revolving Exposures plus such Defaulting Lender's
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders' Revolving Commitments;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower's obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.04(j) for so long as
such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender's
LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11 with respect
to such Defaulting Lender's LC Exposure during the period such Defaulting
Lender's LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section




--------------------------------------------------------------------------------




2.20(c), then the fees payable to the Lenders pursuant to Section 2.11 shall be
adjusted in accordance with such non-Defaulting Lenders' Applicable Percentages;
and
(v)if all or any portion of such Defaulting Lender's LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.20(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender's Commitments that
were utilized by such LC Exposure and any applicable letter of credit fees) with
respect to such Defaulting Lender's LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is cash collateralized and/or
reallocated; and
(d)so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and each Defaulting Lender's then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein).
If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE V



ARTICLE VIRepresentations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION .Organization; Powers. Each of the Borrower and the other applicable
Loan Parties is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.
SECTION .Authorization; Enforceability. The Transactions to be entered into by
each Loan Party are within such Loan Party's powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether




--------------------------------------------------------------------------------




considered in a proceeding in equity or at law.
SECTION .Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any other applicable Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any other
Loan Party or their assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any other Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any other Loan Party, except Liens created under the Loan Documents.
SECTION .Financial Condition. The Borrower has heretofore furnished to the
Lenders Borrower's consolidated balance sheet and statements of income, equity
and cash flows (1) as of and for the fiscal year ended December 31, 2011 and (2)
as of and for the fiscal quarter and the portion of the fiscal year ended March
31, 2012, certified by a Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (2) above. Since December 31, 2011, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Borrower and its Subsidiaries, taken
as a whole. Except as set forth on Schedule 6.01, after giving effect to the
Transactions, none of the Borrower or its Subsidiaries has, as of the Effective
Date, any material contingent liabilities or unrealized losses.
SECTION .Properties.
(a)The Borrower and each other Loan Party has good title to, or valid leasehold
interests in, all of its real and personal property material to its business
(including the Mortgaged Properties), except for (i) minor defects in title that
do not interfere with its ability to conduct its business or to utilize such
properties for their intended purposes and (ii) in respect of properties
acquired in connection with an Acquisition, title defects which could not
reasonably be expected to result in a Material Adverse Effect and with respect
to which funds have been escrowed in connection with the applicable Acquisition
and the correction of such defects is being diligently pursued by appropriate
action.
(b)The Borrower and each other Loan Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and each other
Loan Party does not infringe upon the rights of any other Person, except for any
such infringements that could not reasonably be expected to result in a Material
Adverse Effect.
SECTION .Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any other Loan Party (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.
(b)Except with respect to any other matters that could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
other Loan Party (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION .Compliance with Laws and Agreements. The Borrower and each other Loan
Party is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where




--------------------------------------------------------------------------------




the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing. Without limiting the
foregoing, Borrower represents and warrants that (i) Borrower has ensured that
no Person who owns a controlling interest in a Loan Party or otherwise controls
a Loan Party and no executive officer or director of Borrower is (x) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
executive order or regulation, or (y) a Person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive orders; and (ii) each Loan
Party is in compliance with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations and is in compliance, in all material respects,
with the Patriot Act.
SECTION .Investment Company Status. Neither the Borrower nor any other Loan
Party is an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940.
SECTION .Taxes. The Borrower and each other Loan Party has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such other Loan Party, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
SECTION .ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans, in each of such cases so as to cause a Material Adverse Effect.
SECTION .Disclosure. The Borrower has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower or any
other Loan Party is subject, and all other matters known to any of them, that
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in the light of the circumstances under which they were made, not
misleading; provided, however, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
SECTION .Subsidiaries. The Borrower has no Subsidiaries other than as set forth
on Schedule 3.12 hereto. The Borrower owns all of the Equity Interests in and to
each Subsidiary listed on Schedule 3.12 hereto.
SECTION .Insurance. As of the Effective Date, all premiums due in respect of all
insurance maintained by the Borrower and each other Loan Party have been paid.
SECTION .Labor Matters. As of the Effective Date, there are no strikes, lockouts
or slowdowns against the Borrower or any other Loan Party pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Borrower and the other Loan Parties have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, except to the extent contested in good
faith by appropriate proceedings and for which the




--------------------------------------------------------------------------------




Borrower or such other Loan Party, as applicable, has set aside on its books
adequate reserves. All payments due from the Borrower or any other Loan Party,
or for which any claim may be made against the Borrower or any other Loan Party,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of the Borrower
or such other Loan Party, provided that payments due, as of the date of any
applicable Acquisition, by the entity which is the subject of such Acquisition,
and which Borrower or any other Loan Party shall be obligated to pay following
the closing of such Acquisition, shall not constitute a violation of this
provision so long as such payments are paid within six (6) months following the
closing of such Acquisition and so long as the failure to pay such amounts
earlier could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any other Loan Party is
bound.
SECTION .Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of such Loans, (a)
the fair value of the assets of each Loan Party, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
SECTION .Material Property Subject to Security Documents. The Collateral
constitutes all of the real and material personal property owned by Borrower or
any of its Subsidiaries (other than Excluded Assets).
SECTION .Foreign Subsidiaries. As of the Effective Date, the aggregate value
(based on the greater of book or market value) of the total assets owned by
Foreign Subsidiaries of Borrower does not exceed 5% of the aggregate value
(based on the greater of book or market value) of the total assets owned by
Borrower and all of its Subsidiaries.
ARTICLE VII

ARTICLE VIIIConditions
SECTION .Effective Date. The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) counterparts of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed counterparts of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received from Borrower
an original of each Note signed on behalf of Borrower.
(c)The Administrative Agent (or its counsel) shall have received from Borrower
and from each other party to the Loan Documents (other than the Notes) either
(i) counterparts of each applicable Loan Document signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of the applicable Loan
Document) that such party has signed counterparts of such Loan Document.
(d)The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Peter
R. Buchler, Executive Vice President and General Counsel of the Borrower and the
other Loan Parties, in form and substance satisfactory to the Administrative
Agent and its counsel, covering such other matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Required Lenders shall reasonably
request.




--------------------------------------------------------------------------------




(e)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(f)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an appropriate officer or other responsible party
acceptable to Administrative Agent on behalf of Borrower, confirming compliance
with the conditions set forth in paragraphs (a) and (b) of Section 4.02.
(g)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.
(h)The Administrative Agent shall have received each of the following:
(i)to the extent applicable, certificates representing all of the outstanding
Equity Interests in each Subsidiary of Borrower as of the Effective Date (other
than Equity Interests included in the Excluded Assets) and powers of attorney,
endorsed in blank, with respect to such certificates;
(ii)all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Security Documents;
(iii)the results of a search of the Uniform Commercial Code (or equivalent)
filings made with respect to the Loan Parties in such jurisdictions as the
Administrative Agent may require and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent that the Liens indicated by such financing
statements (or similar documents) are permitted by Section 6.02 or have been
released; and
(iv)evidence reasonably satisfactory to the Administrative Agent that none of
the Mortgaged Property lies in an area requiring special notices of flood hazard
issues or the purchase of flood hazard insurance, unless such flood hazard
insurance has been obtained and is in effect.
(i)The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.
(j)The Administrative Agent shall have received, and shall be satisfied with the
results of, an environmental report prepared by a consultant acceptable to the
Administrative Agent with respect to any Environmental Liabilities that may be
attributable to such properties or operations as have been specified by the
Administrative Agent for review.
(k)The Administrative Agent shall have received a Borrowing Base Certificate as
of March 31, 2012.
(l)The Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that the Borrower and each other Loan Party shall have been
released from all liabilities and obligations in respect of Indebtedness (other
than the Obligations).
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION .Each Credit Event. The obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:
(a)The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.
(b)At the time of and immediately after giving effect to such Borrowing or the
issuance,




--------------------------------------------------------------------------------




amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing and there shall have occurred no
event which would be reasonably likely to have a Material Adverse Effect.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE IX



ARTICLE XAffirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION .Financial Statements and Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:
(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, shareholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)within 45 days after the end of each fiscal quarter of each fiscal year of
the Borrower, its consolidated balance sheet and related statements of
operations, shareholders' equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clauses (a) or
(b) above, beginning with the financial statement as of June 30, 2012, a
certificate of a Financial Officer of the Borrower, in the form of Exhibit B
hereto, (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 5.13 and 6.15 and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the Effective Date and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;
(d)within 30 days after the end of each calendar month (if there are any
outstanding Revolving Borrowings as of the last day of such calendar month) or
within 45 days after the end of each fiscal quarter month (if there are no
outstanding Revolving Borrowings as of the last day of such fiscal quarter), (i)
a Borrowing Base Certificate as of the last day of such month or quarter (as the
case may be), together with such supporting information as Lender may reasonably
request, (ii) a listing and aging of the Accounts of each Loan Party which has
executed a Security Agreement covering its Accounts as of the end of such month
or quarter (as the case may be), prepared in reasonable detail and containing
such information as Administrative Agent may request and (iii) a report
regarding the Adjusted Cash Balance, prepared in reasonable detail and
containing such other information as Administrative Agent may request; and




--------------------------------------------------------------------------------




(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
other Loan Party, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION .Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
other Loan Party or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION .Information Regarding Borrower.
(a)The Borrower will furnish to the Administrative Agent prompt written notice
of any change (i) in any Loan Party's jurisdiction of organization, corporate
name or in any trade name used to identify it in the conduct of its business or
in the ownership of its properties, (ii) in the location of any Loan Party's
chief executive office, its principal place of business, or any facility at
which Collateral owned by it is located (including the establishment of any such
new facility), (iii) in any Loan Party's identity or corporate structure or (iv)
in any Loan Party's Federal Taxpayer Identification Number. The Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed and such loss or damage exceeds $100,000 per occurrence.
(b)After the Effective Date, Borrower will notify the Administrative Agent in
writing promptly upon Borrower's or any of its Subsidiaries' acquisition or
ownership of any estate (fee simple or leasehold) of real property (other than
the Mortgaged Property and other than Excluded Assets) or of any personal
property (other than Excluded Assets) not already covered by the Security
Documents (such acquisition or ownership being herein called an “Additional
Collateral Event” and the property so acquired or owned being herein called
“Additional Collateral”). As soon as practicable and in any event within thirty
(30) days after an Additional Collateral Event, Borrower shall (a) execute and
deliver or cause to be executed and delivered Security Documents, in form and
substance satisfactory to Administrative Agent, in favor of Administrative Agent
and duly executed by Borrower or the applicable Subsidiary, covering and
affecting and granting a first-priority Lien upon the applicable Additional
Collateral, and such other documents (including, to the extent required by the
Administrative Agent and without limitation, surveys, abstracts, appraisals,
environmental assessments, certificates, and legal opinions, all in form and
substance satisfactory to Administrative Agent) as may be required by
Administrative Agent in connection with the execution and delivery of such
Security Documents; (b) with respect to any Additional Collateral which is real
property, to the extent required by Administrative Agent, cause a title
insurance underwriter satisfactory to Administrative Agent to issue to
Administrative Agent a mortgage policy of title insurance, in form and substance
satisfactory to Administrative Agent, insuring the first-priority Lien of the
applicable Mortgage in such amount as is satisfactory to Administrative Agent,
and (c) deliver or cause to be delivered by Subsidiaries of Borrower such other
documents or certificates consistent with the terms of this Agreement and
relating to the transactions contemplated hereby as Administrative Agent may
reasonably request.
(c)At any reasonable time and from time to time during normal business hours and
without undue interference to Borrower's or any of its Subsidiaries' businesses,
Borrower will permit, and will cause each




--------------------------------------------------------------------------------




of its Subsidiaries to permit, representatives of Administrative Agent:
(i)
to examine and make copies of the books and records of, and visit and inspect
the properties or assets of Borrower and any of its Subsidiaries and to discuss
the business, operations, and financial condition of any such Persons with their
respective officers and employees and with their independent certified public
accountants;

(ii)
to conduct field audits (consisting of audits, verifications and inspections of
the accounts receivable, inventory and assets of Borrower and its Subsidiaries,
conducted by an independent third Person selected by Administrative Agent);
provided, however, that Borrower shall only be required to reimburse
Administrative Agent for one (1) such field audit during any fiscal year of
Borrower; and

(iii)
to conduct appraisals of the assets of Borrower and its Subsidiaries; provided,
however, that if an Event of Default has occurred and is continuing, the cost of
one (1) appraisal of all the assets of Borrower and its Subsidiaries during each
calendar year shall be paid by Borrower (otherwise such cost shall be paid by
Lenders).

SECTION .Existence; Conduct of Business. The Borrower will, and will cause each
other Loan Party to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
SECTION .Payment of Obligations. The Borrower will, and will cause each other
Loan Party to, pay its Indebtedness and other obligations, including liabilities
for Taxes, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such other Loan Party has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, (c)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.
SECTION .Maintenance of Properties. The Borrower will, and will cause each other
Loan Party to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.
SECTION .Insurance. The Borrower will, and will cause each other Loan Party to,
maintain, with financially sound and reputable insurance companies (a) insurance
in such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required to be maintained pursuant to the Security Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.
SECTION .Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.
SECTION .Books and Records; Inspection and Audit Rights.
(a)The Borrower will, and will cause each other Loan Party to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its




--------------------------------------------------------------------------------




business and activities. The Borrower will, and will cause each other Loan Party
to, permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.
(b)The Borrower will, and will cause each other Loan Party to, permit any
representatives designated by Administrative Agent (including any consultants,
accountants, lawyers and appraisers retained by Administrative Agent) to conduct
evaluations and appraisals of the Borrower's computation of the Borrowing Base
and the assets included in the Borrowing Base, all at such reasonable times and
as often as reasonably requested. The Borrower shall pay the reasonable fees and
expenses of any representatives retained by Administrative Agent to conduct any
such evaluation or appraisal; but the Borrower shall not be required to pay such
fees and expenses for more than two such evaluation or appraisal during any
calendar year unless an Event of Default has occurred and is continuing. The
Borrower also agrees to modify or adjust the computation of the Borrowing Base
(which may include maintaining additional reserves or modifying the eligibility
criteria for the components of the Borrowing Base) to the extent required by
Administrative Agent as a result of any such evaluation or appraisal.
SECTION .Compliance with Laws. The Borrower will, and will cause each other Loan
Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
SECTION .Use of Proceeds and Letters of Credit. The Letters of Credit and the
proceeds of the Loans will be used only for general working capital and for
other general corporate purposes, which may include acquisitions and the
repayment of Indebtedness. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.
SECTION .Further Assurances. The Borrower will, and will cause each other Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
SECTION .Tangible Net Worth. The Borrower will have and maintain a minimum
Tangible Net Worth of not less than (1) as of the Effective Date, $180,000,000
and (2) at the end of each fiscal quarter of Borrower thereafter, the minimum
Tangible Net Worth required as of the end of the immediately preceding fiscal
quarter of Borrower plus 50% of the consolidated net income of Borrower and its
Subsidiaries (if positive), for the immediately preceding fiscal quarter of
Borrower plus 75% of all issuances of Equity Interests by Borrower during the
immediately preceding fiscal quarter of Borrower.
ARTICLE XI

ARTICLE XIINegative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that,
without the prior written consent of the Required Lenders:
SECTION .Indebtedness; Certain Equity Securities.
(a)The Borrower will not, and will not permit any other Loan Party to, create,
incur, assume or




--------------------------------------------------------------------------------




permit to exist any Indebtedness, except:
(i)Indebtedness created under the Loan Documents;
(ii)Indebtedness existing on the date hereof and set forth in Schedule 6.01;
(iii)Indebtedness of any Domestic Subsidiary to Borrower or any other Domestic
Subsidiary and Indebtedness of Borrower to any of its Domestic Subsidiaries;
(iv)Indebtedness of any Foreign Subsidiary of Borrower to Borrower or any
Domestic Subsidiary in an aggregate amount not to exceed $100,000 in the
aggregate at any one time outstanding and Indebtedness of Borrower or any of its
Domestic Subsidiaries to Foreign Subsidiaries not to exceed $100,000 in the
aggregate at any one time outstanding;
(v)Guarantees of Indebtedness permitted under this Section 6.01(a);
(vi)Capital Lease Obligations or purchase money Indebtedness in an aggregate
amount not exceeding, at any one time outstanding, $2,000,000;
(vii)exposure resulting from any Swap Agreement permitted under Section 6.07
hereof;
(viii)Bond Obligations;
(ix)other indebtedness in an aggregate principal amount not exceeding $1,000,000
at any one time outstanding; and
(x)extensions, renewals and replacements of any of the foregoing that do not
increase the outstanding principal amount thereof.
(b)The Borrower will not, nor will it permit any other Loan Party to, issue any
preferred Equity Interests after the Effective Date.
SECTION .Liens. The Borrower will not, and will not permit any other Loan Party
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts receivable) or rights in respect of any thereof, except:
(i)Liens created under the Loan Documents and Liens securing obligations owed to
one or more of the Lenders or Affiliates thereof (but not to any Person which is
not, at the time such obligations are incurred, a Lender or an Affiliate
thereof) under a Swap Agreement or under an agreement governing Banking
Services;
(ii)any Lien on any property or asset of the Borrower or any other Loan Party
existing on the date hereof and set forth in Schedule 6.02;
(iii)Liens created pursuant to Capital Lease Obligations or purchase money
Indebtedness permitted pursuant to this Agreement; provided that such Liens are
only in respect of the property or assets subject to, and secure only, the
respective Capital Lease Obligations or purchase money Indebtedness;
(iv)Liens on Bonded Receivables, which Liens secure only the related Bond
Obligations;
(v)Liens on cash deposits in an aggregate amount which does not exceed $250,000
at any time, which Liens secure only Bond Obligations;
(vi)Liens in favor of the bonding companies of Borrower and its Subsidiaries,
which Liens secure only the related Bond Obligations and which Liens are
subordinated to the Liens under the Loan Documents securing the Obligations in a
manner acceptable to the Administrative Agent (in its sole discretion); and
(vii)Permitted Encumbrances.
SECTION .Fundamental Changes.
(a)The Borrower will not, nor will it permit any other Loan Party to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve, except that (i) any Subsidiary
may merge into Borrower in a transaction in which Borrower is the surviving
Person, (ii) any Subsidiary may merge into any Domestic Subsidiary in a
transaction in which the surviving entity is a Domestic Subsidiary and any
Foreign Subsidiary of Borrower may merge into any other Foreign Subsidiary,
(iii) any Subsidiary may liquidate or dissolve if Borrower determines in good
faith that such




--------------------------------------------------------------------------------




liquidation or dissolution is in the best interests of Borrower and is not
materially disadvantageous to the Lenders and if such Subsidiary is a Domestic
Subsidiary, its assets are transferred to Borrower or a Domestic Subsidiary and
(iv) Borrower or any Subsidiary may give effect to a merger or consolidation the
purpose of which is to effect an investment, disposition or Acquisition
permitted under Article VI so long as Borrower continues in existence and the
surviving entity is a Domestic Subsidiary.
(b)The Borrower will not, and will not permit any other Loan Party to, engage to
any material extent in any business other than businesses of the type conducted
by the Borrower and the other Loan Parties on the date of execution of this
Agreement and businesses reasonably related thereto.
SECTION .Investments, Loans, Advances and Guarantees. The Borrower will not, and
will not permit any other Loan Party to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly owned Subsidiary of
Borrower or that is a Foreign Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person,
except:
(a)investments existing on the date hereof and set forth on Schedule 6.04;
(b)Permitted Investments;
(c)loans or advances permitted under Section 6.01(a);
(d)loans or advances by the Borrower or any of its Subsidiaries to their
respective employees in the ordinary course of business, not to exceed $250,000
in the aggregate at any one time outstanding;
(e)Accounts receivable owned by the Borrower or any of its Subsidiaries, if
created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
(f)Guarantees constituting Indebtedness permitted by Section 6.01; provided that
a Subsidiary of Borrower shall not Guarantee any Subordinated Debt;
(g)investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent Accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(h)investments by any Domestic Subsidiary in Borrower or any other Domestic
Subsidiary, investments by Borrower in any of its Domestic Subsidiaries and
investments by any Foreign Subsidiary of Borrower in any other Foreign
Subsidiary of Borrower;
(i)investments by Borrower or any of its Domestic Subsidiaries in any Foreign
Subsidiary in an aggregate principal amount not to exceed $100,000 at any time
outstanding; and
(j)other investments in an aggregate amount not to exceed an amount equal to
five percent (5%) of the consolidated net worth of the Borrower and its
Subsidiaries.
SECTION .Asset Sales. The Borrower will not, and will not permit any other Loan
Party to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will the Borrower permit any of its
Subsidiaries to issue any additional Equity Interest in such Subsidiary, except:
(a)sales of scrap materials, inventory, used or surplus equipment and Permitted
Investments in the ordinary course of business;
(b)sales, transfers and dispositions to the Borrower or to any of its
Subsidiaries; provided that any such sales, transfers or dispositions involving
a Subsidiary of Borrower that is not a Loan Party shall be made in compliance
with Section 6.09; and
(c)other sales by the Borrower or any of its Subsidiaries which do not exceed,
in the aggregate, $5,000,000 in any fiscal year;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and solely for cash consideration.
SECTION .Sale and Leaseback Transactions. The Borrower will not, and will not
permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby it shall sell or




--------------------------------------------------------------------------------




transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.
SECTION .Swap Agreements. The Borrower will not, and will not permit any other
Loan Party to, enter into any Swap Agreement other than Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which the
Borrower or any other Loan Party is exposed in the conduct of its business or
the management of its liabilities.
SECTION .Restricted Payments. The Borrower will not, nor will it permit any
other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests, and (ii) Subsidiaries of Borrower may declare and pay
dividends ratably with respect to their Equity Interests and (iii) so long as no
Default or Event of Default shall have occurred and be continuing, or would
result therefrom, the Borrower may repurchase shares of its Equity Interests
during the term of this Agreement in any amount, so long as the Borrower can
demonstrate, after giving effect to such purchase (A) compliance on a pro forma
basis with the financial covenants set forth in Section 5.13 hereof and (B) the
Leverage Ratio of the Borrower on a pro forma basis shall not exceed 1.00 to
1.00.
SECTION .Transactions with Affiliates. The Borrower will not, nor will it permit
any other Loan Party to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates which
is on terms which are less favorable than are obtainable from any Person who is
not an Affiliate of the Loan Party or another Loan Party. The foregoing shall
not prohibit (a) transactions between or among the Borrower and any Loan Party
not involving any other Affiliate or (b) any Restricted Payment permitted by
Section 6.08.
SECTION .Restrictive Agreements. The Borrower will not, nor will it permit any
other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary of Borrower to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary of Borrower or to
Guarantee Indebtedness of the Borrower or any of its Subsidiaries; provided that
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document.
SECTION .Amendment of Material Documents. The Borrower will not, nor will it
permit any other Loan Party to, amend, modify or waive any of its rights under
(a) any Subordinated Debt Document or (b) its organizational documents (in any
manner adverse to the Lenders).
SECTION .Additional Subsidiaries. The Borrower will not, and will not permit any
other Loan Party to, form or acquire any Subsidiary after the Effective Date
except that Borrower or any of its Subsidiaries may form, create or acquire a
wholly-owned Subsidiary so long as (a) immediately thereafter and giving effect
thereto, no event will occur and be continuing which constitutes a Default; (b)
such Subsidiary (and, where applicable, Borrower) shall execute and deliver a
Guaranty (or, at the option of Administrative Agent, a joinder to the Guaranty
executed concurrently herewith) and such Security Documents as the
Administrative Agent may reasonably require to effectuate the provisions of this
Agreement regarding Collateral to be covered by the Security Documents (provided
that no Foreign Subsidiary shall be required to execute and deliver such a
Guaranty or such Security Documents unless the delivery of such documents would
not reasonably be expected to result in adverse tax consequences), and (c)
Administrative Agent is given prior notice of such formation, creation or
acquisition. Borrower shall not permit any Foreign Subsidiary to form, create or
acquire a Domestic Subsidiary.
SECTION .Property of Foreign Subsidiaries. Borrower will not permit the
aggregate value (based on the greater of book or market value) of the total
assets owned by Foreign Subsidiaries of Borrower to




--------------------------------------------------------------------------------




exceed 5% of the aggregate value (based on the greater of book or market value)
of the total assets owned by Borrower and all of its Subsidiaries.
SECTION .Acquisitions. None of the Loan Parties will consummate any Acquisition
other than Acquisitions which satisfy the following conditions precedent:
(a)the Acquisition of Equity Interests shall require the acquisition of all (but
not less than all) of the Equity Interests in and to the applicable Person;
(b)no Default or Event of Default shall have occurred and be continuing or, on a
pro forma basis, would reasonably be expected to result from such Acquisition
(to be demonstrated by pro forma financial statements giving effect to such
Acquisition);
(c) the Borrower can demonstrate, on a pro forma basis, after giving effect to
such Acquisition that the Leverage Ratio does not exceed 2.00 to 1.00; and
(d)all of the requirements of Sections 5.03(b) and 6.12 hereof shall have been
satisfied;
(e)Administrative Agent shall have received such other documents as may be
reasonably requested by the Administrative Agent in connection with such
Acquisition;
(f)Administrative Agent shall have received a copy of the fully executed
acquisition agreement (each a “Purchase Agreement”), relating to the
Acquisition, which Purchase Agreement shall be in form and substance reasonably
satisfactory to the Required Lenders, and the closing terms and conditions set
forth in such Purchase Agreement shall not have been materially amended or
waived without prior approval by the Administrative Agent (such approval not to
be unreasonably withheld or delayed);
(g)Administrative Agent shall have received copies of the material documents
evidencing the closing of the transactions contemplated by such Purchase
Agreement, which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent; and
(h)Borrower shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that all consents and approvals
required to be obtained from any Governmental Authority or other Person in
connection with the applicable Acquisition shall have been obtained, and all
applicable waiting periods and appeal periods shall have expired, in each case
without the imposition of any burdensome conditions.
SECTION .Profitability Covenant. Borrower will not have nor suffer to exists a
consolidated net loss for Borrower and its Subsidiaries in respect of any two
consecutive fiscal quarter periods (commencing with the third fiscal quarter of
2012).
ARTICLE XIII

ARTICLE XIVEvents of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03(b), 5.07, 5.11 or 5.13 or in Article
VI;
(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained




--------------------------------------------------------------------------------




in any Loan Document (other than those specified in clauses (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 20
days after the earlier of (i) the Borrower becoming aware of such failure and
(ii) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of the Required Lenders);
(f)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any other Loan Party or their debts, or of a substantial part of
their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of their
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h)the Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(i)the Borrower or any other Loan Party shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 (exclusive of amounts covered by insurance) shall be rendered
against the Borrower or any other Loan Party and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any other Loan
Party to enforce any such judgment;
(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(l)any Lien purported to be created under any Security Document shall cease to
be a valid and perfected Lien on any Collateral, with the priority required by
the applicable Security Document, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, and the same shall not be fully cured within 30 days after
notice thereof to the Borrower by the Administrative Agent, or any Lien
purported to be created under any Security Document shall be asserted by any
Loan Party not to be a valid and perfected Lien on any Collateral, with the
priority required by the applicable Security Document, except as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents;
(m)a Change in Control shall occur;
(n)Borrower or any of its Subsidiaries (i) shall fail to have adequate bonding
capacity to operative their respective businesses in the ordinary course of
business as reasonably determined by the Administrative Agent in good faith and
such failure shall continue for thirty (30) days or (ii) shall receive notice
that is bonding capacity is to be or has been denied, terminated or withdrawn
and a period of thirty (30) days shall elapse following the date of receipt of
such notice by Borrower or such Subsidiary without Borrower or such




--------------------------------------------------------------------------------




Subsidiary replacing such denied, terminated or withdrawn bonding capacity with
another bonding agent;
then, and in every such event (other than an event described in clauses (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event
described in clauses (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
ARTICLE XV



ARTICLE XVIThe Administrative Agent
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct, BUT REGARDLESS OF THE
PRESENCE OF ORDINARY NEGLIGENCE. The Administrative Agent shall not be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document




--------------------------------------------------------------------------------




or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may (and, in the event (i)
neither the Administrative Agent nor any Affiliate of the Administrative Agent,
as a Lender, has any Revolving Exposure, outstanding Term Loan or unused
Commitment and (ii) the Required Lenders so request, the Administrative Agent
shall) resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in Houston, Texas, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
ARTICLE XVII



ARTICLE XVIIIMiscellaneous




--------------------------------------------------------------------------------




SECTION .Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 12000 Aerospace Avenue, Suite 300, Houston,
Texas 77034, Attention: Mark Stauffer, Executive Vice President & Chief
Financial Officer (Telecopy No. 713-852-6530), with a copy to Peter R. Buchler,
Executive Vice President & General Counsel (Telecopy No. 713-852-6594);
(ii)if to the Administrative Agent, to Wells Fargo Bank, National Association,
1525 W WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells Fargo Bank,
National Association, 1000 Louisiana, Suite 300, MAC T5001-031, Houston, TX
77002, Attention: Tim Gebauer;
(iii)if to the Issuing Bank, to Wells Fargo Bank, National Association, 1525 W
WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells Fargo Bank, National
Association, 1000 Louisiana, Suite 300, MAC T5001-031, Houston, TX 77002,
Attention: Tim Gebauer;
(iv)if to the Swingline Lender, to Wells Fargo Bank, National Association, 1525
W WT Harris Blvd., Charlotte, NC 28262, with a copy to Wells Fargo Bank,
National Association, 1000 Louisiana, Suite 300, MAC T5001-031, Houston, TX
77002, Attention: Tim Gebauer; and
(v)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION .Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent




--------------------------------------------------------------------------------




and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment (including any mandatory prepayment) of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release all
or substantially all of the Guarantors from liability under the Guaranty or
limit the liability of all or substantially all of the Guarantors in respect of
the Guaranty, without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender or (vii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each affected Class; provided further that (A) any change to Section 2.20
shall require the written consent of each of the Administrative Agent and the
Issuing Bank and the Swingline Lender and no agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank or the Swingline Lender without the prior written consent of the
Administrative Agent or the Issuing Bank or the Swingline Lender, as the case
may be, and (B) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Revolving
Lenders (but not the Term Loan Lenders) or the Term Loan Lenders (but not the
Revolving Lenders) may be effected by an agreement or agreements in writing
entered into by the Borrower and requisite percentage in interest of the
affected Class of Lenders.
SECTION .Expenses; Indemnity; Damage Waiver.
(a)The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument contemplated hereby, the performance by the




--------------------------------------------------------------------------------




parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee, BUT THE PRESENCE OF
ORDINARY NEGLIGENCE SHALL NOT AFFECT THE AVAILABILITY OF SUCH INDEMNITY.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank or the Swingline Lender
under paragraphs (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such. For purposes hereof, a Lender's “pro rata share” shall be determined based
upon (without duplication) its share of the sum of the total Revolving
Exposures, outstanding Term Loans and unused Commitments at the time.
(d)To the extent permitted by applicable law, neither the Borrower nor any other
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor.
SECTION .Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object




--------------------------------------------------------------------------------




thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and


(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and


(C)    the Issuing Bank and the Swingline Lender, provided that no consent of
the Issuing Bank or the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 in respect of a
Revolving Commitment or $1,000,000 in respect of a Term Loan Commitment and Term
Loans (in the aggregate), and shall not result in the assigning Lender holding a
Revolving Commitment of less than $5,000,000 or $1,000,000 in respect of a Term
Loan Commitment and Term Loans (in the aggregate), unless each of the Borrower
and the Administrative Agent otherwise consent, provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


For the purposes of this Section, the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from




--------------------------------------------------------------------------------




its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Swingline Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.17 and 2.18 as if it were an assignee
under




--------------------------------------------------------------------------------




Section 9.04(b); and (B) shall not be entitled to receive any greater payment
under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the "Participant Register"); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION .Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION .Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of




--------------------------------------------------------------------------------




a manually executed counterpart of this Agreement.
SECTION .Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION .Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION .Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of each court of the State of
Texas sitting in Harris County and of the United States District Court of the
Southern District of Texas (Houston Division), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION .WAIVER OF JURY TRIAL. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM
OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH CREDIT PARTY IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE




--------------------------------------------------------------------------------




OF THIS WAIVER BY BORROWER.
SECTION .Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
SECTION .Interest Rate Limitation. Borrower and the Lenders intend to strictly
comply with all applicable federal and Texas laws, including applicable usury
laws (or the usury laws of any jurisdiction whose usury laws are deemed to apply
to the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of Texas). Accordingly, the
provisions of this Section shall govern and control over every other provision
of this Agreement or any other Loan Document which conflicts or is inconsistent
with this Section, even if such provision declares that it controls. As used in
this Section, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, using the actuarial
method, during the full term of the Notes. In no event shall Borrower or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (a) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the State of Texas or the
applicable laws (if any) of the United States or of any other jurisdiction, or
(b) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Notes at the Ceiling Rate. The daily
interest rates to be used in calculating interest at the Ceiling Rate shall be
determined by dividing the applicable Ceiling Rate per annum by the number of
days in the calendar year for which such calculation is being made. None of the
terms and provisions contained in this Agreement or in any other Loan Document
(including, without limitation, Article VII hereof) which directly or indirectly
relate to interest shall ever be construed without reference to this Section, or
be construed to create a contract to pay for the use, forbearance or detention
of money at any interest rate in excess of the Ceiling Rate. If the term of any
Note is shortened by reason of acceleration or maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Ceiling Rate,
then and in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment or other event
which produces the excess, and, if such excess interest has been paid to such
Lender, it shall be credited pro tanto against the then-outstanding principal
balance of Borrower's obligations to such Lender, effective as of the date or
dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.
SECTION .USA Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.
SECTION .Amendment and Restatement. This Agreement amends and restates in its
entirety that certain Credit Agreement dated as of June 29. 2010 executed by and
among Borrower, Wells Fargo Bank, National Association, as Administrative Agent,
and certain financial institutions therein set forth.






HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ORION MARINE GROUP, INC.,
a Delaware corporation




By:                            
J. Michael Pearson,
President & CEO


The undersigned hereby join in this Agreement to evidence their consent to
execution by Borrower of this Agreement, to confirm that each Loan Document now
or previously executed by the undersigned in connection with the June 29, 2010
credit agreement described in Section 9.14 hereof applies and shall continue to
apply to this Agreement, and to acknowledge that without such consent and
confirmation, Lenders would not execute this Agreement.


OCGP, LLC, a Texas limited liability company
OCLP, LLC, a Nevada limited liability company
INDUSTRIAL CHANNEL AND DOCK
COMPANY, a Texas corporation
COMMERCIAL CHANNEL AND DOCK
COMPANY, a Texas corporation




By:                            
J. Michael Pearson,
President






ORION CONSTRUCTION LP,
a Texas limited partnership


By:    OCGP, LLC, a Texas limited liability
company, its sole General Partner




By:                        
J. Michael Pearson,
President








--------------------------------------------------------------------------------






ORION MARINE CONSTRUCTION, INC.,
a Florida corporation
ORION MARINE CONTRACTORS, INC.,
a Delaware corporation




By:                            
J. Michael Pearson,
Chairman & CEO






F. MILLER CONSTRUCTION, LLC,
a Louisiana limited liability company




By:                            
J. Michael Pearson,
Sole Manager






SSL SOUTH, LLC,
a Florida limited liability company




By:                            
J. Michael Pearson,
Executive General Manger






ORION ADMINISTRATIVE SERVICES, INC.,
a Texas corporation




By:                            
J. Michael Pearson,
Chairman, President & CEO








--------------------------------------------------------------------------------






T. LAQUAY DREDGING, LLC,
a Texas limited liability company
KING FISHER MARINE SERVICE, LLC,
a Texas limited liability company




By:                            
J. Michael Pearson, Sole Manager






SCHNEIDER E&C COMPANY, INC.,
a Florida corporation




By:                            
J. Michael Pearson,
Sole Director & CEO






MISENER MARINE CONSTRUCTION, INC.,
a Georgia corporation




By:                            
J. Michael Pearson,
Sole Director, President & CEO






WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
and as Issuing Bank and Swingline Lender




By:                            
Name:                            
Title:                            






--------------------------------------------------------------------------------








SCHEDULE 1.01


HOU:0050320/00182:1602153v3
EXISTING LETTERS OF CREDIT




1.
Letter of Credit (Credit Number NZS668000) dated as of September 29, 2010 issued
by Wells Fargo Bank, National Association in favor of Signal Mutual Indemnity
Association Ltd. in the face amount of $187,988.00, as amended by instrument
dated as of October 14, 2011 (which increased the amount available for drawings
to $213,715.00)



2.
Letter of Credit (Credit Number NZS668089) dated as of September 29, 2010 issued
by Wells Fargo Bank, National Association in favor of Signal Mutual Indemnity
Association Ltd. in the face amount of $791,233.00, as amended by instrument
dated as of October 13, 2011 (which decreased the amount available for drawings
to $738,129.00)









SCHEDULE 2.01


HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






 
Revolving
Term Loan
Lender
Commitments
Commitments
 
 
 
Wells Fargo Bank, National Association
$35,000,000
$10,900,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SCHEDULE 3.12


HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






SUBSIDIARIES


Company Name
Tax ID
Authorized Signor
State of Formation
States
Qualified
Orion Marine Group, Inc.
26-0097459
J. Michael Pearson,
Director, President & CEO
DE
TX
Orion Administrative Services, Inc.
71-0945404
J. Michael Pearson,
Chairman, President & CEO
TX
FL, LA
Orion Marine Contractors, Inc.
(fka Northwest Marine Construction, Inc.)
27-1333783
J. Michael Pearson,
Chairman & CEO
DE
TX, CA, WA, ID, AK, OR, HI, AZ, MT, NV, UT, NJ, BC
Northwest Marine Construction, ULC
86096 9963 RC0001
J. Michael Pearson,
President & CEO
Alberta, CA
BC
F. Miller Construction, LLC
20-5538311
J. Michael Pearson,
Chairman & Sole Manager
LA
AL, MS, GA
Orion Construction, LP
76-0431089
OCGP, LLC
By: J. Michael Pearson,
Sole Manager & President
TX
AL, CA, FL, GA, HI, LA, MS, WA
OCLP, LLC
Disregarded
Entity
J. Michael Pearson,
President
NV
N/A
OCGP, LLC
Disregarded Entity
J. Michael Pearson,
Sole Manager & President
TX
FL
Orion Marine Construction, Inc
(fka Misener Marine Construction, Inc.)
(surviving entity to the merger of
T. LaQuay Dredging, LLC (fka T.W. LaQuay Dredging, LLC);
King Fisher Marine Service, LP;
KFMSGP, LLC; KFMSLP, LLC;
Orion Dredging Services, LLC; and
Seagull Services, LLC)
59-1158596
J. Michael Pearson,
Director, Chairman & CEO
FL
AL, GA, NC, SC, VA, CA, WA, MS, TX, HI, LA
SSL South, LLC
26-2877150
J. Michael Pearson,
President &
Executive General Manager
FL
DR
Industrial Channel and Dock Company
17,415,552,425
J. Michael Pearson,
Chairman & President
TX
N/A
Commercial Channel and Dock Company
17,415,025,158
J. Michael Pearson,
Chairman & President
TX
N/A
T. LaQuay Dredging, LLC
(formed as name preserver)
Disregarded Entity
J. Michael Pearson,
President & Sole Manager
TX
N/A
King Fisher Marine Service, LLC
(formed as name preserver)
Disregarded
Entity
J. Michael Pearson,
President & Sole Manager
TX
N/A
Misener Marine Construction, Inc.
(formed as name preserver)
32-0351570
J. Michael Pearson,
Sole Director, President & CEO
GA
LA
Also has Name Registrations in
AL, FL, MS, NC, SC, TX, VA
Schneider E&C Company, Inc.
35-2428689
J. Michael Pearson,
Sole Director & CEO
FL
TX, VA, WA, LA, AL, AK, CA, GA, MS, NC, SC, USVI





SCHEDULE 6.01


HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------




INDEBTEDNESS




NONE


SCHEDULE 6.02


HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






LIENS


Permitted Encumbrances




SCHEDULE 6.04


HOU:0050320/00182:1602153v3




--------------------------------------------------------------------------------






INVESTMENTS




Investments in Subsidiaries








EXHIBIT C-2
3
HOU:0050320/00182:1602343v1
EXHIBIT C-2
HOU:0050320/00182:1602343v1
NOTE
(Term Loans)
$____________    Houston, Texas    _______________, 201___




FOR VALUE RECEIVED, ORION MARINE GROUP, INC., a Delaware corporation (together
with permitted successors, herein collectively called “Maker”), promises to pay
to the order of __________________________________ (“Payee”), at the office of
Wells Fargo Bank, National Association, at 1525 W WT Harris Blvd., Charlotte, NC
28262, in immediately available funds and in lawful money of the United States
of America, the principal sum of ___________________________ Dollars
($___________) (or the unpaid balance of all principal advanced against this
note, if that amount is less), together with interest on the unpaid principal
balance of this note from time to time outstanding at the rate or rates provided
in that certain Credit Agreement (as amended, supplemented, restated or replaced
from time to time, the “Credit Agreement”) dated as of June 25, 2012 among
Maker, certain signatory banks named therein (including the Payee) and Wells
Fargo Bank, National Association, as Administrative Agent; provided, that for
the full term of this note the interest rate produced by the aggregate of all
sums paid or agreed to be paid to the holder of this note for the use,
forbearance or detention of the debt evidenced hereby shall not exceed the
Ceiling Rate. Any term defined in the Credit Agreement which is used in this
note and which is not otherwise defined in this note shall have the meaning
ascribed to it in the Credit Agreement.
1.Credit Agreement; Advances; Security. This note has been issued pursuant to
the terms of the Credit Agreement, and is one of the Notes referred to in the
Credit Agreement. Advances against this note by Payee or other holder hereof
shall be governed by the terms and provisions of the Credit Agreement. Reference
is hereby made to the Credit Agreement for all purposes. Payee is entitled to
the benefits of and security provided for in the Credit Agreement. The unpaid
principal balance of this note at any time shall be the total of all amounts
lent or advanced against this note less the amount of all payments or permitted
prepayments made on this note and by or for the account of Maker. All loans and
advances and all payments and permitted prepayments made hereon may be endorsed
by the holder of this note on a schedule which may be attached hereto (and
thereby made a part hereof for all purposes) or otherwise recorded in the
holder's records; provided, that any failure to make notation of (a) any advance
shall not cancel, limit or otherwise affect Maker's obligations or any holder's
rights with respect to that advance, or (b) any payment or permitted prepayment
of principal shall not cancel, limit or otherwise affect Maker's entitlement to
credit for that payment as of the date received by the holder.




--------------------------------------------------------------------------------




2.Mandatory Payments of Principal and Interest.
(a)Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.
(b)Section 2.09(a) of the Credit Agreement provides for periodic installments of
principal which shall be due and payable on this note. On the Term Loan Maturity
Date, the entire unpaid principal balance of this note and all accrued and
unpaid interest on the unpaid principal balance of this note shall be finally
due and payable.
(c)All payments hereon made pursuant to this Paragraph shall be applied first to
accrued interest, the balance to principal.
(d)If any payment provided for in this note shall become due on a day other than
a Business Day, such payment may be made on the next succeeding Business Day
(unless the result of such extension of time would be to extend the date for
such payment into another calendar month or beyond the Term Loan Maturity Date,
and in either such event such payment shall be made on the Business Day
immediately preceding the day on which such payment would otherwise have been
due), and such extension of time shall in such case be included in the
computation of interest on this note.
(e)The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.
3.Default. The Credit Agreement provides for the acceleration of the maturity of
this note and other rights and remedies upon the occurrence of certain events
specified therein.
4.Waivers by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.
5.Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
6.Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CON-STRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA
FROM TIME TO TIME IN EFFECT.
7.Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.
8.Records of Payments. The records of Payee shall be prima facie evidence of the
amounts owing on this note.




--------------------------------------------------------------------------------






9.Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.
10.Business Loans. Maker warrants and represents to Payee and all other holders
of this note that all loans evidenced by this note are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.


ORION MARINE GROUP, INC.,
a Delaware corporation




By:    
Name:    
Title:    






EXHIBIT C-1
3
HOU:0050320/00182:1602158v1
EXHIBIT C-1
HOU:0050320/00182:1602158v1
NOTE
(Revolving Loans)
$____________    Houston, Texas    _______________, 201___




FOR VALUE RECEIVED, ORION MARINE GROUP, INC., a Delaware corporation (together
with permitted successors, herein collectively called “Maker”), promises to pay
to the order of __________________________________ (“Payee”), at the office of
Wells Fargo Bank, National Association, at 1525 W WT Harris Blvd., Charlotte, NC
28262, in immediately available funds and in lawful money of the United States
of America, the principal sum of ___________________________ Dollars
($___________) (or the unpaid balance of all principal advanced against this
note, if that amount is less), together with interest on the unpaid principal
balance of this note from time to time outstanding at the rate or rates provided
in that certain Credit Agreement (as amended, supplemented, restated or replaced
from time to time, the “Credit Agreement”) dated as of June 25, 2012 among
Maker, certain signatory banks named therein (including the Payee) and Wells
Fargo Bank, National Association, as Administrative Agent; provided, that for
the full term of this note the interest rate produced by the aggregate of all
sums paid or agreed to be paid to the holder of this note for the use,
forbearance or detention of the debt evidenced hereby shall not exceed the
Ceiling Rate. Any term defined in the Credit Agreement which is used in this
note and which is not otherwise defined in this note shall have the meaning
ascribed to it in the Credit Agreement.
1.Credit Agreement; Advances; Security. This note has been issued pursuant to
the terms of the Credit Agreement, and is one of the Notes referred to in the
Credit Agreement. Advances against this note by Payee or other holder hereof
shall be governed by the terms and provisions of the Credit Agreement. Reference
is hereby made to the Credit Agreement for all purposes. Payee is




--------------------------------------------------------------------------------




entitled to the benefits of and security provided for in the Credit Agreement.
The unpaid principal balance of this note at any time shall be the total of all
amounts lent or advanced against this note less the amount of all payments or
permitted prepayments made on this note and by or for the account of Maker. All
loans and advances and all payments and permitted prepayments made hereon may be
endorsed by the holder of this note on a schedule which may be attached hereto
(and thereby made a part hereof for all purposes) or otherwise recorded in the
holder's records; provided, that any failure to make notation of (a) any advance
shall not cancel, limit or otherwise affect Maker's obligations or any holder's
rights with respect to that advance, or (b) any payment or permitted prepayment
of principal shall not cancel, limit or otherwise affect Maker's entitlement to
credit for that payment as of the date received by the holder.
2.Mandatory Payments of Principal and Interest.
(a)Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.
(b)On the Revolving Maturity Date, the entire unpaid principal balance of this
note and all accrued and unpaid interest on the unpaid principal balance of this
note shall be finally due and payable.
(c)All payments hereon made pursuant to this Paragraph shall be applied first to
accrued interest, the balance to principal.
(d)If any payment provided for in this note shall become due on a day other than
a Business Day, such payment may be made on the next succeeding Business Day
(unless the result of such extension of time would be to extend the date for
such payment into another calendar month or beyond the Revolving Maturity Date,
and in either such event such payment shall be made on the Business Day
immediately preceding the day on which such payment would otherwise have been
due), and such extension of time shall in such case be included in the
computation of interest on this note.
(e)The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.
3.Default. The Credit Agreement provides for the acceleration of the maturity of
this note and other rights and remedies upon the occurrence of certain events
specified therein.
4.Waivers by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.
5.Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
6.Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CON-STRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA
FROM TIME TO TIME IN EFFECT.
7.Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.
8.Records of Payments. The records of Payee shall be prima facie evidence of the
amounts owing on this note.
9.Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under




--------------------------------------------------------------------------------




present or future laws, the legality, validity and enforceability of the
remaining provisions of this note shall not be affected thereby, and this note
shall be liberally construed so as to carry out the intent of the parties to it.
10.Revolving Loan. Subject to the terms and provisions of the Credit Agreement,
Maker may use all or any part of the credit provided to be evidenced by this
note at any time before the Revolving Maturity Date. Maker may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances made hereunder.
11.Business Loans. Maker warrants and represents to Payee and all other holders
of this note that all loans evidenced by this note are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.


ORION MARINE GROUP, INC.,
a Delaware corporation




By:    
Name:    
Title:    






EXHIBIT C-3
3
HOU:0050320/00182:1602156v1
EXHIBIT C-3
HOU:0050320/00182:1602156v1
NOTE
(Swingline Loans)
$5,000,000    Houston, Texas    ______________, 2010




FOR VALUE RECEIVED, ORION MARINE GROUP, INC., a Delaware corporation (together
with permitted successors, herein collectively called “Maker”), promises to pay
to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Payee”), at the office
of Wells Fargo Bank, National Association at 1525 W WT Harris Blvd., Charlotte,
NC 28262, in immediately available funds and in lawful money of the United
States of America, the principal sum of _____________________________ Dollars
($________________) (or the unpaid balance of all principal advanced against
this note, if that amount is less), together with interest on the unpaid
principal balance of this note from time to time outstanding at the rate or
rates provided in that certain Credit Agreement (as amended, supplemented,
restated or replaced from time to time, the “Credit Agreement”) dated as of June
25, 2012 among Maker, certain signatory banks named therein (including the
Payee) and Wells Fargo Bank, National Association, as Administrative Agent;
provided, that for the full term of this note the interest rate produced by the
aggregate of all sums paid or agreed to be paid to the holder of this note for
the use, forbearance or detention of the debt evidenced hereby shall not exceed
the Ceiling Rate. Any term defined in the Credit Agreement which is used in this
note and which is not otherwise defined in this note shall have the meaning
ascribed to it in the Credit Agreement.
1.Credit Agreement; Advances; Security. This note has been issued pursuant to
the terms of the Credit Agreement, and is one of the Notes referred to in the
Credit Agreement. Advances




--------------------------------------------------------------------------------




against this note by Payee or other holder hereof shall be governed by the terms
and provisions of the Credit Agreement. Reference is hereby made to the Credit
Agreement for all purposes. Payee is entitled to the benefits of and security
provided for in the Credit Agreement. The unpaid principal balance of this note
at any time shall be the total of all amounts lent or advanced against this note
less the amount of all payments or permitted prepayments made on this note and
by or for the account of Maker. All loans and advances and all payments and
permitted prepayments made hereon may be endorsed by the holder of this note on
a schedule which may be attached hereto (and thereby made a part hereof for all
purposes) or otherwise recorded in the holder's records; provided, that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Maker's obligations or any holder's rights with respect to that advance,
or (b) any payment or permitted prepayment of principal shall not cancel, limit
or otherwise affect Maker's entitlement to credit for that payment as of the
date received by the holder.
2.Mandatory Payments of Principal and Interest.
(a)Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable as provided in the Credit Agreement.
(b)On the Revolving Maturity Date, the entire unpaid principal balance of this
note and all accrued and unpaid interest on the unpaid principal balance of this
note shall be finally due and payable.
(c)All payments hereon made pursuant to this Paragraph shall be applied first to
accrued interest, the balance to principal.
(d)If any payment provided for in this note shall become due on a day other than
a Business Day, such payment may be made on the next succeeding Business Day
(unless the result of such extension of time would be to extend the date for
such payment into another calendar month or beyond the Revolving Maturity Date,
and in either such event such payment shall be made on the Business Day
immediately preceding the day on which such payment would otherwise have been
due), and such extension of time shall in such case be included in the
computation of interest on this note.
(e)The Credit Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.
3.Default. The Credit Agreement provides for the acceleration of the maturity of
this note and other rights and remedies upon the occurrence of certain events
specified therein.
4.Waivers by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.
5.Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.
6.Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE APPLICABLE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.
7.Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representa-tives, heirs, successors and assigns of Maker and
Payee.
8.Records of Payments. The records of Payee shall be prima facie evidence of the
amounts




--------------------------------------------------------------------------------




owing on this note.
9.Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.
10.Revolving Loan. Subject to the terms and provisions of the Credit Agreement,
Maker may use all or any part of the credit provided to be evidenced by this
note at any time before the Revolving Maturity Date. Maker may borrow, repay and
reborrow hereunder, and except as set forth in the Credit Agreement there is no
limitation on the number of advances made hereunder.
11.Business Loans. Maker warrants and represents to Payee and all other holders
of this note that all loans evidenced by this note are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.


ORION MARINE GROUP, INC.,
a Delaware corporation




By:    
Name:    
Title:    








2




EXHIBIT A


2
HOU:0050320/00182:1602157v1
EXHIBIT A
HOU:0050320/00182:1602157v1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
________________________ (the “Assignor”) and _______________________ (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit,




--------------------------------------------------------------------------------




guarantees and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:                            



2.
Assignee:                            

[and is an Affiliate/Approved Fund of __________________]


3.
Borrower(s):        ORION MARINE GROUP, INC., a Delaware corporation



4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of June 25, 2012 among ORION
MARINE GROUP, INC., a Delaware corporation, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other lenders
parties thereto



6.
Assigned Interest:



Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
Revolving Commitment
$_______________
$_______________
_____%
Term Loans
$_______________
$_______________
_____%
 
 
 
 



Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


    




By:    




--------------------------------------------------------------------------------




Name:    
Title:    




ASSIGNEE


    




By:    
Name:    
Title:    




Consented to and Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
as Issuing Bank and as Swingline Lender




By:                        
Name:                        
Title:                        




Consented to:


ORION MARINE GROUP, INC.,
a Delaware corporation




By:                        
Name:                        
Title:                        






EXHIBIT A


2
HOU:0050320/00182:1602157v1


EXHIBIT A
HOU:0050320/00182:1602157v1
ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial




--------------------------------------------------------------------------------




owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Loan Party or their
respective Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by any Loan Party or their
respective Affiliates or any other Person of any of their respective obligations
under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of Texas.








EXHIBIT D
HOU:0050320/00182:1602340v1
BORROWING BASE CERTIFICATE
The undersigned hereby certifies that he or she is the
____________________________ of ORION MARINE GROUP, INC., a Delaware corporation
(the “Borrower”), and that as such he or she is authorized




--------------------------------------------------------------------------------




to execute this Borrowing Base Certificate on behalf of the Borrower pursuant to
the Credit Agreement (as it may be amended, supplemented or restated from time
to time, the “Credit Agreement”) dated as of June 25, 2012, by and among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the Lenders therein named. The undersigned further certifies, represents and
warrants that (i) Schedule 1 attached hereto sets forth a detailed calculation
of Eligible Accounts, Adjusted Cash Balance and the Borrowing Base, and (ii) to
his or her knowledge, after due inquiry, that Schedule 1 has been duly completed
and is true and correct in all material respects:
Terms used herein with their initial letters capitalized which are not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
Dated ________________, 201____.




    
[SIGNATURE OF AUTHORIZED OFFICER]








EXHIBIT B


2




HOU:0050320/00182:1602155v2


EXHIBIT B
HOU:0050320/00182:1602155v2
COMPLIANCE CERTIFICATE




The undersigned hereby certifies that he or she is the __________________ of
ORION MARINE GROUP, INC., a Delaware corporation (the “Borrower”), and that as
such he or she is authorized to execute this certificate on behalf of the
Borrower pursuant to the Credit Agreement (the “Agreement”) dated as of June
____, 2012, by and among Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the lenders therein named; and that a review has been
made under his or her supervision with a view to determining whether the Loan
Parties have fulfilled all of their respective obligations under the Agreement,
the Notes and the other Loan Documents; and further certifies, represents and
warrants that to his or her knowledge (each capitalized term used herein having
the same meaning given to it in the Agreement unless otherwise specified):


(a)    The financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate have been prepared in accor-dance
with GAAP consistently followed throughout the period indicated and fairly
present the financial condition and results of operations of the applicable
Persons as at the end of, and for, the period indicated (subject, in the case of
quarterly financial statements, to normal changes resulting from year-end
adjustments and the absence of certain footnotes).


(b)    No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Sections 5.13 and 6.15 as of the
effective date of the financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate is as follows:






--------------------------------------------------------------------------------




(i)
Section 5.13 - Tangible Net Worth



Actual                    Required


$_____________            $______________




(ii)
Section 6.15 - Profitability



Actual Net Income            Required Net Income


$_____________            $______________




(c)     There has been no change in GAAP or in the application thereof since the
Effective Date which would reasonably be expected to affect the calculation of
the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such change on the financial statements of the
respective Loan Parties are specified on an attachment hereto.


(d)    Since the date of the Agreement, no event has occurred which would be
reasonably likely to have a Material Adverse Effect.


DATED as of _____________, 201___.






    
[SIGNATURE OF AUTHORIZED OFFICER]








